Exhibit 99.1 Newport Telecommunications Co. Financial Statements Year ended December 31, 2006 (audited) and Six Months ended June 30, 2007 and 2006 (Unaudited) Newport Telecommunications Co. Contents Report of Independent Registered Certified Public Accounting Firm 1 Financial statements: Balance sheets as of June 30, 2007 (unaudited) and December 31, 2006 (audited) 2 Statements of operations for the six months ended June 30, 2007 and 2006 (unaudited) and year ended December 31, 2006 (audited) 3 Statements of changes in partners’ capital for the year ended December 31, 2006 (audited) and for the six months ended June 30, 2007 (unaudited) 4 Statements of cash flows for the six months ended June 30, 2007 and 2006 and year ended December 31, 2006 5 Notes to financial statements 6-15 RBSM LLP Certified Public Accountants REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM The Partners Newport Telecommunications Co. Jersey City, New Jersey We have audited the accompanying balance sheet of Newport Telecommunications Co. (the "Company") as of December 31, 2006 and the related statement of operations, partners’ capital, and cash flows for the year then ended. These financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2006, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/RBSM LLP Certified Public Accountants New York, New York September 14, 2007 1 Newport Telecommunications Co. Balance Sheets June 30, 2007 December 31, 2006 (unaudited) (audited) Assets: Cash $ 109,962 $ 166,585 Accounts receivable 230,441 214,010 Building improvements and equipment, net 635,849 372,820 Due from affiliates 239,855 223,567 Total assets $ 1,216,107 $ 976,982 Liabilities and partners’ capital Liabilities: Accounts payable $ 5,375 $ 11,964 Accrued expenses 321,300 427,287 Due to affiliates 369,561 40,615 Total liabilities 696,236 479,866 Partners’ capital 519,871 497,116 Total liabilities and partners’ capital $ 1,216,107 $ 976,982 See accompanying notes to financial statements 2 Newport Telecommunications Co. Statements of Operations Six Months ended June 30, 2007 Six Months ended June 30, 2006 Year ended December 31, 2006 (unaudited) (unaudited) Revenues $ 780,190 $ 903,376 $ 1,577,571 Revenues - related parties 321,838 138,858 273,564 Total revenues 1,102,028 1,042,234 1,851,135 Expenses: Operating expenses: Direct cost of services 245,461 272,272 416,067 Salaries and other employee expenses 290,378 293,915 573,862 General and administrative expenses 494,876 413,597 697,465 Depreciation and amortization 48,558 42,786 97,738 Total expenses 1,079,273 1,022,570 1,785,132 Net income $ 22,755 $ 19,664 $ 66,003 See accompanying notes to financial statements. 3 Newport Telecommunications Co. Statements of Changes in Partners’ Capital Partners’ Capital Balance at January 1, 2006 $ 431,113 Net income 66,003 Balance at December 31, 2006 497,116 Net income (unaudited) 22,755 Balance at June 30, 2007 (unaudited) $ 519,871 See accompanying notes to financial statements 4 Newport Telecommunications Co. Statements of Cash Flows Six Months ended June 30, 2007 Six Months ended June 30, 2006 Year ended December 31, 2006 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 22,755 $ 19,664 $ 66,003 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 48,558 42,786 97,738 Changes in assets and liabilities: (Decrease) increase in accounts receivable (16,431 ) 17,840 121,625 Increase (decrease) in accounts payable (6,589 ) 127,155 (11,610 ) Decrease in accrued expenses (105,987 ) (72,753 ) (74,324 ) (Increase)Decrease in due from affiliates - (100,000 ) (222,801 ) Net cash provided by (used in) operating activities (57,694 ) 34,693 (23,369 ) Cash flows from investing activities: Additions to building improvements and equipment - (18,381 ) (34,744 ) Proceeds from sale of equipment 1,071 - - Advances from affiliates - - 40,615 Net cash provided by (used in) investing activities 1,071 (18,381 ) 5,871 Net increase (decrease) in cash and cash equivalents (56,623 ) 16,311 (17,498 ) Cash and cash equivalents, beginning of period 166,585 184,083 184,083 Cash and cash equivalents, end of period $ 109,962 $ 200,394 $ 166,585 Cash paid for interest and taxes: Interest - - - Taxes - - - Supplemental non-cash transactions: Fixed assets transferred from affiliates $ (312,658 ) - $ (122,801 ) Fixed assets transferred to affiliates - - $ 123,567 See accompanying notes to financial statements. 5 Newport Telecommunications Co. Notes to Financial Statements (Information Subsequent To December 31, 2006 and For Six Months Ended June 30, 2006 Is Unaudited) 1. Organization and Nature of Business Newport Telecommunications Co. (the “Company”), is a general partnership formed on January 15, 1986 owned by Newport Associates Development Co. (“Newport Assoc.”) and Newport Telecommunications, Inc. (“Telecommunications, Inc.”) organized in the state of New Jersey. Both Newport Assoc. and Telecommunications, Inc. are owned through various entities by Newport Associates Development Company (“NADC”). The Company provides telephone and internet services primarily to residential and small business customers located in section of Jersey City, New Jersey known as Newport. 2. Summary of Significant Accounting Policies Revenue Recognition Revenues consist of telephone and internet service revenues and customer equipment revenues. Revenues are derived from tenants of buildings controlled by affiliates of the Company or other affiliated entities. The Company recognizes revenue in accordance with Staff Accounting Bulletin No.104, Revenue Recognition (“SAB104”), which superceded Staff Accounting Bulletin No.101, Revenue Recognition in Financial Statements (“SAB101”). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. The Company accounts for revenue, costs and expense related to residential cable services (including video, voice, data and other services) as the related services are performed in accordance with SFAS No. 51, “Financial Reporting by Cable Television Companies.” Installation revenue for residential cable services is recognized to the extent of direct selling costs incurred. Credit risk is managed by disconnecting services to customers who are delinquent. 6 Newport Telecommunications Co. Notes to Financial Statements (Information Subsequent To December 31, 2006 and For Six Months Ended June 30, 2006 Is Unaudited) Credit Risk Financial instruments and related items which potentially subject the Company to concentrations of credit risk consist primarily of cash, cash equivalents and trade receivables. The Company places its cash and temporary cash investments with credit quality institutions. At times, such investments may be in excess of the FDIC insurance limit. The Company’s accounts receivable potentially subject the Company to credit risk, as collateral is generally not required. The Company’s risk of loss is limited due to advance billings to customers for services and the ability to terminate access on delinquent accounts. The potential for material credit loss is mitigated by the number of customers with relatively small receivable balances. The carrying amounts of the Company’s receivables approximate their fair values. Partners’ Compensation/Distributions Partners received no distributions, guaranteed payments or other salaries or compensation during the year ended December 31, 2006 and for the six months ended June 30, 2007. Depreciation Depreciation is provided by the straight-line method over the estimated useful lives of the assets, principally five to seven years for building improvements and five to ten years for equipment. Long-Lived Assets Pursuant to SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” the recoverability of real estate investments are evaluated whenever events or changes in circumstances indicate that the carrying value of the equipment may not be recoverable. When such conditions exist, management performs an analysis to determine if the estimated undiscounted future cash flows from operations and the proceeds from the ultimate disposition of a property exceed its carrying value. If the estimated undiscounted future cash flows are less than the carrying amount of a property, an adjustment to reduce the carrying amount to the property’s estimated fair market value is recorded and an impairment loss is recognized. Through June 30, 2007, no impairment losses have been recorded. 7 Newport Telecommunications Co. Notes to Financial Statements (Information Subsequent To December 31, 2006 and For Six Months Ended June 30, 2006 Is Unaudited) Income Tax No income tax provision has been included in the financial statements since income or loss of the Partnership is required to be reported by the respective partners on their income tax returns. Cash Equivalents The Company considers all highly liquid investments with a maturity of Six Months or less when purchased to be cash equivalents. Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 3. Building Improvements and Equipment Building improvements and equipment at June 30, 2007 and December 31, 2006 consists of the following: 2007 2006 (unaudited) Building improvements $ 37,190 $ 37,190 Equipment 1,012,073 715,154 1,049,263 752,344 Less: accumulated depreciation (413,414 ) (379,524 ) $ 635,849 $ 372,820 8 Newport Telecommunications Co. Notes to Financial Statements (Information Subsequent To December 31, 2006 and For Six Months Ended June 30, 2006 Is Unaudited) 4 License and Right of Entry Agreement Effective January 1, 2007, the Company entered into a license and right of entry agreement with a related party for the right use a certain Conduit. In accordance with the agreement, the Company shall pay the related party licensor a one time access fee of $180,000. The initial term of this agreement shall expire on December 31, 2016 with the option to renew and extend the term for two additional five year periods. The term of the agreement is coterminous with the Master Communication Access and Service Agreement. On January 1, 2007, the Company has an agreement with a related party for use of the conduit line access at the rate of $30,000 per year which expires in 2016. Effective July 16, 2007, this agreement was assigned to Microwave Satellite Technologies, see Note 7 5. Related Party Transactions The Company earns revenues from certain affiliated entities. Revenues earned from related parties were $273,564, $321,838 and $138,858 for the year ended December 31, 2006 and the Six Months ended June 30, 2007 and 2006, respectively. The Company rents office space from NADC. Rent expense amounted to $46,923, $27,180 and $21,000 for the year ended December 31, 2006 and the Six Months ended June 30, 2007 and 2006, respectively. 9 Newport Telecommunications Co. Notes to Financial Statements (Information Subsequent To December 31, 2006 and For Six Months Ended June 30, 2006 Is Unaudited) As of June 30, 2007 and December 31, 2006, the Company had paid for certain tenant improvements and wiring totaling $123,567 on behalf of related parties which were included in Due from Affiliates. As of December 31, 2006, the Company had prepaid $100,000 related to the one-time access fee related to the Conduit license and right of entry agreement with a related party. As of June 30, 2007 and December 31, 2006, the Company had a related party non-interest bearing related party loan payable of $40,615 related to the purchase of tenant improvements which was included in Due to Affiliates. 6. Commitments and Contingencies Commitments: Effective January 1, 2007, the Company entered into a license and right of entry agreement with a related party for the right use a certain Conduit. In accordance with the agreement, the Company shall pay annual license fees of $30,000 for the initial term of the agreement. The intial term of this agreement shall expire on December 31, 2016 with the option to renew and extend the term for two additional five year periods. The Company leases telecommunication lines and equipment under noncancelable leases. The leases generally require fixed monthly payments plus variable amounts based on usage. Future minimum payments on noncancelable leases and license agreements with a term of one year or more at June 30, 2007 are as follows: 2008 $ 240,186 2009 53,456 2010 44,970 2011 30,097 2012 30,000 Thereafter 120,000 Total $ 518,709 10 Newport Telecommunications Co. Notes to Financial Statements (Information Subsequent To December 31, 2006 and For Six Months Ended June 30, 2006 Is Unaudited) Contingencies: Comcast of Jersey City LLC has petitioned the City of Jersey City Board of Public Utilities (“BPU”) for access to certain buildings that currently receive telephone and internet services from the Company. In prior years, BPU has adopted decisions granting such access to various buildings served by the Company. NADC has appealed these decisions, however, Comcast has been a second supplier of internet service in certain buildings since 2003. In March 2007, BPU in two separate decisions, granted Comast access to two additional buildings know as Pacific and Abraham Lincoln. The owners of other buildings served by the Company have received written requests from Comcast for access to said buildings to construct and install facilities to serve the residents therein. The Company is subject of other litigation in the normal course of business. Management does not believe these matters will have a material effect on the financial position or results of operations. 7. Subsequent Events On July 18, 2007, the Companysold the operations and substantially all of the assets of the Company for $2,550,000 to Microwave Satellite Technologies, Inc. The total consideration paid in the Acquisition was $2,550,000, consisting of (i)866,856 unregistered shares of Telkonet, Inc. (a Parent Company of Microwave Satellite Technologies, Inc.), equal to $1,530,000 (based on the average closing prices for Telkonet Common Stock for the ten trading days immediately prior to the closing date), and (ii) $1,020,000 in cash, subject to adjustments. The total consideration will be increased or decreased depending on the number of subscriber accounts acquired in the Acquisition that were in good standing at that time. The number will be determined within 120 days of the closing of the Acquisition. The stock certificates representing the Telkonet Common Stock, and $510,000 of the cash consideration were paid to U.S. Bank National Association, as escrow agent, to be released after the final determination of the number of subscriber accounts in good standing acquired in the Acquisition. On July 16, 2007, the Company entered into a Master Communications Access and Service Agreement relating to the buildings controlled by affiliates of the Company or other affiliated entities which expires or is otherwise terminated in accordance with the terms of Conduit License and Right to Entry Agreement dated January 1, 2007. 11
